Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
				Priority and Status of the Claims
1.	This application is a 371 of PCT/US2018/053545 09/28/2018, which claims benefit of the provisional applications 62/565,025 09/28/2017, and 62/737,757 09/27/2018. 
2.  	Claims 1-18 and 21-23 are pending in the application.
Claim Rejections - 35 USC § 112
 3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


		             	Claims 1-2, 7-18 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 
           112,  first paragraph (pre-AIA ), because the specification does not reasonably provide 
		           enablement of  the instant “non-steroidal anti-inflammatory compound”, and “NF-kB 
           inhibitor” without limitation (i.e., no  named  compounds).  The specification does not 
           enable any person skilled in the art to which it pertains, or  with which it is most nearly 
           connected, to make   the invention  commensurate in scope with the claim.  
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:

2. the state of the prior art,
3. the predictability or Iack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention is methods of use using “non-steroidal anti-inflammatory compound”, and “NF-kB inhibitor”,  wherein the non-steroidal anti-inflammatory compound” and “NF-kB inhibitor” are without limitation (i.e., no named compounds), see claims1-2, 7-18 and 22-23. 
The state of the prior art and the predictability or Iack thereof in the art
The state of the prior art is Leban et al. US 2007/0219190 A1. is Leban et al. ‘190 discloses a compound of formula (Id) as a NF-kB inhibitor, see column 2.

The amount of direction or guidance present and the presence or absence of working examples
  The only direction or guidance present in the instant specification is the exemplified a number of specific “non-steroidal anti-inflammatory compound”, and “NF-kB inhibitor”, see pages 8-9 of the specification.  There are no working examples 

The breadth of the claims
The breadth of the claims is the instant “non-steroidal anti-inflammatory compound”, and “NF-kB inhibitor” without limitation (i.e., no named compounds).

The quantity of experimentation needed

The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine what “non-steroidal anti-inflammatory compound”, and “NF-kB inhibitor” without limitation (i.e., no named compounds)  would be prepared by the instant claims 1-2, 7-18 and 22-23, if any.
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physical characteristics to determine which “non-steroidal anti-inflammatory compound”, and “NF-kB inhibitor” are prepared. Thus, the specification fails to provide sufficient support of the broad scope of the compounds of the instant claims for the “non-steroidal anti-inflammatory compound”, and “NF-kB inhibitor”.
As a result necessitating one of skill to perform an exhaustive search for which “anti-bloating agent”, can be prepared of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill 
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a
patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can be overcome by incorporation of the “non-steroidal anti-inflammatory compound”, and “NF-kB inhibitor”  (i.e., claim 3) supported by specification into claims 1-2, 7-18 and 22-23 would obviate the rejection.

4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



s 8-13, 18, 21 and 23 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8-13, 18 and 23 recites the limitation "administered sequentially",  “prior to the administration” or “compound alone” , i.e., see line 2 in claim 8.  There is insufficient antecedent basis for this limitation in the claim. It is noted that administration strategy in claim 1 and 14 is administered with casimersen and non-steroidal anti-inflammatory compound.  Correction is required.
Claim 21, recites the limitation “ a container comprising edasalonexent”, and 
“a package comprising edasalonexent in combination with casimersen” is ambugious and indefinite.  It is unclear what the elements are in the kit. Does it contain edasalonexent in a container and a package containing  edasalonexent and casimersen.  Clarification is required

5.	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
correction of the statutory basis for the rejection will not be considered a new ground of 
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
 the same under either status.  
Claim Rejections - 35 USC § 103

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
	Claims 1-18 and 21-23 are rejected under 35 U.S.C. 103(a) as being obvious 
over Sazani et al., Neuromuscular Disorder, 2015, 25(2):s263 and Hammers et al., JCI 
insight, 2016, 1(21): e90341.

skipping, comprising administering to the patient an effective amount of 
casimersen and an effective amount of a non-steroidal anti-inflammatory compound, thereby treating the patient with DMD, see claim 1.  Dependent claims 2-13 and 22-23 further limit the scope of methods, i.e., the non-steroidal anti-inflammatory compound is an NF-kB inhibitor selected from edasalonexent (i.e., CAT-1004) and CAT-1041 and their dose or administration strategy.
	Applicants claim a method for inducing or increasing dystrophin protein production in a patient with Duchenne muscular dystrophy (DMD) in need thereof who has a mutation of the DMD gene that is amenable to exon 45 skipping, comprising 
administering to the patient an effective amount of casimersen;  and an 
effective amount of a non-steroidal anti-inflammatory compound, thereby 
inducing or increasing dystrophin protein production in the patient, see claim 14. Dependent claims 15-18 further limit the scope of methods, i.e., the non-steroidal anti-inflammatory compound is an NF-kB inhibitor selected from edasalonexent (i.e., CAT-1004) and CAT-1041 and their dose or administration strategy.
	Applicants claim a kit comprising a container comprising edasalonexent, and an optional pharmaceutically acceptable carrier, and a package insert comprising 
instructions for administration of edasalonexent in combination with 
casimersen, and an optional pharmaceutically acceptable carrier, for treating 
or delaying progression of DMD in a patient, see claim 21. 

Determination of the scope and content of the prior art (MPEP §2141.01)
	Sazani et al. disclose a method for treating Duchenne muscular dystrophy (DMD) that is amenable to exon skipping in a patient in need thereof having a mutation of the DMD gene, comprising administering to the patient an effective amount of SRP-4045 (I.e.,casimersen). The dose range is from 5 to 320 mg/kg.
	Hammers et al. disclose that orally bioavailable NF-kB inhibitors are used for treating Duchenne muscular dystrophy (DMD). The NF-kB inhibitors are CAT-1004 (i.e., edasalonexent ) and CAT-1041.

Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Sazani et al. and Hammers et al. is that the instant claims are silent on the scope of non-steroidal anti-inflammatory compound or  NF-kB inhibitors.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
          One having ordinary skill in the art would find the claims 1-18 and 21-23 prima facie obvious because one would be motivated to employ the methods of use and compounds/composition of Sazani et al. and Hammers et al. to obtain instant invention. 
It is prima facie obvious by the teachings taught by the prior art of Sazani et al. and Hammers et al. to be useful for the purpose, i.e., for treating Duchenne muscular dystrophy (DMD).  [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 
           The motivation to make the claimed methods of use and compounds/ compositions derived from the known methods of use and compounds/compositions of Sazani et al. and Hammers et al. would possess similar activity to that which is claimed in the reference.    
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 







/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        



September 14, 2021